Motion granted only to the extent of dispensing with printing in the record on appeal of the stenographer’s minutes of the trial and the exhibits introduced in evidence, on condition that one copy of the stenographer’s minutes of the trial and the original exhibits are filed with the court at the time of filing the printed record on appeal, and on the further condition that the record on appeal and appellant’s printed points are served and filed on or before March 1, 1960, with notice of argument for the April 1960 Term of this court, said appeal to be argued or submitted when reached. In all other respects, the motion is denied. Concur — Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ. '